Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/17/2020. 
Claims 1, 4, 10, 13, 19, have been amended by Applicant.
Claims 3, 6, 8, 9, 12, 15, 17, 18, 20 have been canceled by Applicant.  
Claims 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, 19 are pending and have been rejected. 
Response to Amendments
112 (b) rejection in previous act are withdrawn in view of Applicant amendment as suggested 
Response to Prior art Argument 1
   Remarks 12/17/2020 p.11 ¶3 argues that Demiryurek / Calder / Katta is non-analogous to the current inventors [Kulkarni et al], since there is no teaching about segmentation done based on “one or more steps such as address cleaning, spell-check, spell-suggest, address tagging, and micro-classification”, and thus there is no suggestion to combine the features of the two references to result in the combination of features. 
	Examiner fully considered Applicant’s argument respectfully disagrees finding it unpersuasive because Demiryurek, Calder, Katta, Fitoussi are each directed to various forms of classification, albeit using different nomenclature. Specifically, similar to Applicant’s invention, Demiryurek, Calder, Katta, Fitoussi, take into account geographic or location considerations, as well as flexibility, adaptability, or dynamicity of algorithmically computation as further mapped below.    
	Equally important, the Courts held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. MPEP 2141.01(a) and FP 07-37-05 further citing In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	As stated by Remarks 12/17/2020 p.10 ¶3, Applicant merely reincorporated the limitation of “one or more steps such as address cleaning, spell-check, spell-suggest, address tagging, and micro-classification”, from previous dependent Claims 8, 17, 20, into the now amended independent Claims 1, 10, 19. 
Examiner responds by again relying on Fitoussi et al, US 20120295639 A1 to address the contested limitation of “one or more steps such as address cleaning, spell-check, spell-suggest, address tagging, and micro-classification”.
	Here, analogous to Applicant’s claimed invention Fitoussi discloses discovery  classification of geographic points of interest. Examiner follows the broad reasonable interpretation, as instructed by MPEP 2111, to submit that the expression of: “one or more steps such as address cleaning, spell-check, spell-suggest, address tagging, and micro-classification” is broad enough to encompass only “one” step. 
	Thus, Fitoussi teaches under the broadest reasonable interpretation at least one of: “address tagging” and “micro-classification”.
	First, since the Original Specification does not provide an explicit definition for “micro-classification”, Examiner as one of ordinary skills in the art, interprets it as any form of classification at a micro, lower, or granular level, including but not limited to classification based on proximity or closeness per Fitoussi at ¶ [0041]: It can be the case that there are multiple Japanese restaurant points of interest of Japanese restaurant category that meet proximity criteria such that the user is then presented with a list of those Japanese restaurant points of interest. The user can then select option associated with a Japanese restaurant point of interest to then be presented with additional more detailed information. ¶ [0042] 3rd sentence: Here, dialog 500 indicates category of interest e.g., Japanese restaurants, and the specific point of interest e.g., Japanese Restaurant A. ¶ [0044]: The points of interest are determined based on one or more categories of interest defined by the user and/or learned based on user history relative to previous points of interest visited (and/or not visited). At 606 a list of points of interest is created.
Second, Fitoussi ¶ [0040] also teaches or suggests “address tagging”: Fig.4 [extracted below] illustrates an exemplary definition component user interface dialog 400 via which a user can define categories of interest. The user interface dialog 400 provides the capability to create categories of interest and cancel a category of interest. For example, if the category of interest is Japanese restaurants, the user will receive a notification of a specific Japanese restaurant (tagged as Japan Restaurant A) when the user device is within a predefined proximity (distance criteria) of the Japan Restaurant A.

    PNG
    media_image1.png
    1015
    793
    media_image1.png
    Greyscale
 Fitoussi Fig.4
	
	Accordingly Fitoussi teaches the contested limitation while Applicant does not appear to contest any of the Fitoussi’s teachings. Applicant is reminded that more substantive arguments are needed than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art. see ln re Lovin, 99 USPQ2d 1373 (Fed. Cir. 2011), No. 2010-1499, 652 F3d 134.

Response to Prior art Argument 2
Remarks 12/17/2020 p.11 ¶4 argues that neither Demiryurek nor Calder nor Katta, show or suggest, as amended in i Claims 1, 10 19:  “method, system and non-transitory computer storage medium for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses”.
Examiner fully considered argument 2 but respectfully disagrees, first reminding Applicant that recitations of intended result or intended use [here at preamble: to increase productivity of classification and sorting process of the one or more addresses], provides limited patentable weight per USPTO’s “Examining Functional Claim Limitations: Focus on Computer / Software-related Claims May 2015” Slides 16-17, 20-21, citing MPEP 2111.04. This finding is even more relevant since the argued limitation is recited in the preamble which is tested according to MPEP 2111.02 Effect of Preamble. II clearly states that: “Preamble statements reciting purpose or intended use”: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention,” [here “for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses”] “rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. When reading the preamble in the context of the entire claim, the recitation “to increase productivity of classification and sorting process of the one or more addresses” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. USPTO FP 07-37-10 citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In any event, Demiryurek / Calder / Katta teaches numerous examples to meet the argued “productivity” “increase” even as recited in the preamble. Specifically: 
Demiryurek starts at ¶ [0071] 1st sentence by disclosing a hierarchical classification and sorting of interstate highways, freeways, local roads, etc. improving computation time ¶ [0034] last two sentence: by an order of magnitude while maintaining high accuracy e.g., with only 7% increase in travel-time of the computed path on average. 
	Demiryurek ¶ [0059] 3rd sentence: the time-dependent A* algorithm significantly reduce the number of nodes that have to be traversed in Dijkstra algorithm by employing a heuristic function h(v) that directs the search towards destination.
	Demiryurek ¶ [0064] To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet
	Demiryurek ¶ [0093] 1st-2nd sentences: As expected, performance of H-TDFP is several magnitudes faster than other algorithms. The response time of H-TDFP is more than two orders of magnitude faster than D-TDFP. This is because, with H-TDFP, the network size at each level shrinks significantly hence incurring low computation costs.
Calder also discloses “productivity” “increase” at column 11 lines 48-54: “For example, if a route is planned for a high priority task, such as a rush delivery, the sectors traversed by the route may be incremented more than a lower priority traversal of the sector. This allows the density map to more accurately reflect the density for a given sector and the impact an interruption of traffic for the sector would have on the overall performance of the inventory system”. 
Katta also discloses “productivity” “increase” by first recognizing at ¶ [0004] last sentence: “The inability of a decision-maker to quickly parse though numerous predictions could render such predictions virtually valueless”. Katta ¶ [0035] efficiently handles such “massive” amount of information by use of “sparse matrix algorithms”.
Fitoussi also effortlessly discover at ¶ [0003] new points of interest
Thus, even if the preamble is given patentable weight, there is a preponderance of evidence in the combination for teaching the preamble’s intended use or intended: “to increase productivity of classification and sorting process of the one or more addresses”. 
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10, 13, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over:	* Demiryurek et al, US 20120283948 A1 hereinafter Demiryurek, in view of 
	* Calder; Michael US 9829333 B1 hereinafter Calder, in further view of
	* Katta et al, US 20080312942 A1 hereinafter Katta, and in further view of
	* Fitoussi et al, US 20120295639 A1 hereinafter Fitoussi.  As per, 
Claims 1, 10, 19 
Demiryurek teaches or suggests: 
	“A computer-implemented method for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses, the computer-implemented method comprising: / A computer system comprising: one or more processors; a signal generator circuitry embedded inside a computing device for generating a signal; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses, the method comprising: / A non-transitory computer-readable medium having instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform a method for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses, the method comprising”: 	(Demiryurek ¶ [0010]- ¶ [0012] , ¶ [0088], ¶ [0099] noting method, system, medium for classification and sorting of addresses further explained at ¶ [0071] 1st sentence, ¶ [0034] last two sentence to improve computation time and: by an order of magnitude while maintaining high accuracy e.g., with only 7% increase in travel-time of the computed path on average. Demiryurek ¶ [0059] 3rd sentence: time-dependent A* algorithm significantly reduce the number of nodes that have to be traversed in Dijkstra algorithm by employing a heuristic function h(v) that directs the search towards destination. 	Demiryurek ¶ [0064] to further speed-up the computation, we propose bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. Demiryurek ¶ [0093] 1st-2nd sentences: As expected, performance of H-TDFP is several magnitudes faster than other algorithms. The response time of H-TDFP is more than two orders of magnitude faster than D-TDFP. This is because, with H-TDFP, the network size at each level shrinks significantly hence incurring low computation costs)
	
	- “
	(Demiryurek many examples as follows. 
	 Demiryurek ¶ [0089] 2nd sentence: real-time data for 6300 traffic sensors covering approximately 3000 miles with sampling rate of streaming data is 1 reading/ sensor/min, partitioning in examples of ¶ [0031] 8th sentence, ¶ [0032] 4th sentence, ¶ [0033] 10th sentence, and ¶ [0050] 4th-6th sentences, a geographical region such as San Joaquin, California at Fig.4 & ¶ [0018] based on graphs and subgraphs ¶ [0050]-¶ [0060], ¶ [0069]- 
	Demiryurek ¶ [0034] provides another example that precomputes two subnetworks around each transit node called Core Region (CR) & Extended Region (ER) based on lower & upper-bound graphs. Similarly Demiryurek ¶ [0074] 1st sentence: Core and Extended Region Construction: at second step, for each level of hierarchy, we precompute two subnetworks (regions) around each transit node called Core Regions (CR) and Extended Regions (ER). Similarly Demiryurek ¶ [0079] As illustrated in Fig.8A, the set of core regions often does not cover entire (sub)network. Demiryurek ¶ [0080]: Therefore, extended region ER(zi) for transit node zi specifies a sub-network around zi outside which any node is guaranteed not to have zi as its transit node)
	“wherein the 
	(Demiryurek many examples as follows.
            Demiryurek ¶ [0084] the concept of core & extended regions is introduced in U.S. patent App 13278060, where the road network is partitioned based on point of interests for efficient processing of k nearest neighbor queries in time-dependent road networks. 	Demiryurek ¶ [0086]-¶ [0087], ¶ [0090], ¶ [0094]-¶ [0096], noting the source & destination examples of points of interest. Demiryurek ¶ [0060] With our approach, we obtain a much tighter bound by utilizing distance labels precomputed in off-line phase.
	Demiryurek ¶ [0039], ¶ [0095]-¶ [0096]: noting landmarks as additional examples of points of interest), 
	
	“wherein the one or more addresses, business interests from the one or more addresses and nearby connectivity, ” 	(Demiryurek ¶ [0066] last 3 sentences noting partitioning is based on parameters by the addressees such of the source-s and destination-d, etc. as well connectivity to nearby neighbors as defined by Demiryurein the examples of ¶ [0034] 2nd sentence, ¶ [0053] 7th sentence, ¶ [0083] 1st sentence, ¶ [0084] 1st sentence, ¶ [0097] last sentence. ; 
	
	- “fetching, at the address classification and sorting system with the processor, an address data from an entity of the one or more entities containing destination address”
          (Demiryurek teaches multiple examples as follows: 
	Demiryurek ¶ [0031] 2nd-3rd sentences collecting real-time traffic data (Los Angeles County), to accurately model time-dependent travel-times based on vast amounts of historical data. For example Demiryurek allows his system of ¶ [0012], ¶ [0071] to construct a hierarchical graph structure for road network by grouping edges and nodes based on classification of streets such as interstate highways, freeways, etc. 
         Demiryurek ¶ [0034] 2nd sentence: given faraway source & destination nodes, humans tend to select paths hierarchically: drive on local road connecting to freeway drive on freeway to location nearby destination, exit freeway, reach destination via local road. 
         Demiryurek ¶ [0029] last sentence: time-dependent edge travel-times are generated based on historical traffic sensor data collected from Los Angeles road network.    
         Demiryurek ¶ [0060] With our approach, we obtain a much tighter bound by utilizing the distance labels precomputed in the off-line phase.
         Demiryurek mid-¶ [0096] Table 2 values are obtained by running unidirectional time-dependent A* fastest path between 1000 pairs of nodes where source node and departure-times are selected uniformly at random between 6:00 AM - 9:00 PM. We obtain the ALT lower-bounds based on G and the maxCover technique with 64 landmarks), 	

	“wherein the address data is fetched from the entity of the one or more entities using one or more input devices” 
          (Demiryurek ¶ [0088] 2nd sentence: As of our dataset, we used California (CA), Los Angeles (LA) and San Joaquin County (SJ) road network data (obtained from Navteq [21]) with approximately 1,965,300, 304,162 and 24,123 nodes, respectively. Specifically
	Demiryurek ¶ [0031] 2nd-5th sentences: recent advances in sensor networks enabled instrumentation of road networks in major cities for collecting real-time traffic data, and it is feasible to accurately model time-dependent travel-times based on vast amounts of historical data. At our research center, we maintain a very large traffic sensor dataset of Los Angeles County that we have been collecting and archiving the data for , 
	
	“wherein the address data is fetched from the entity of the one or more entities using hardware-run text-processing algorithms in real-time”;  
	(Demiryurek ¶ [0032] 3rd sentence recognizes the need for instant response times
	 Demiryurek ¶ [0050] 5th sentence thus proposes: at an online phase precomputing distance labels as heuristic function with our bidirectional time-dependent A*algorithm performing simultaneous search from source & destination. Indeed Demiryurek ¶ [0089] 1st-3rd sentences: At our research center, we maintain very large-scale and high resolution (both spatially & temporally) traffic sensor (i.e. loop detector) dataset collected from entire Los Angeles County highways & arterial streets. This dataset includes both inventory and real-time data for 6300 traffic sensors covering approximately 3000 miles. The sampling rate of the streaming data is 1 reading/sensor/min. Indeed, 
	Demiryurek ¶ [0031] 2nd sentence recites that due to the recent advances in sensor networks enabled instrumentation of road networks in major cities for collecting real-time traffic data, it is now feasible to accurately model the time-dependent travel-times. 	Demiryurek mid-¶ [0031] discloses a similar case study, by Baris Guc and Anand Ranganatlian, entitled Real-time, Scalable Route Planning using Stream-Processing Infrastructure, ITS, NJ, USA, 2010, where the time-dependent fastest path computation in a Stockholm road network can improve the travel-time accuracy up to 62%.
	Demiryurek ¶ [0032] 4th sentence: provides additional examples of efficient precomputation approaches that answer fastest path queries in near real-time (e.g., Hanan Samet,  Jagan Sankaranarayanan,  Houman Alborzi, Scalable Network Distance Browsing in Spatial Databases,) in static road networks),
	
	- “extracting, at the address classification and sorting system with the processor, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms” (Demiryurek ¶ [0050] generalizes bidirectional A* algorithm th sentence: The main idea with running backward search in G is to determine set of nodes that will be explored by forward A* search. Demiryurek ¶ [0065] 1st, 6th sentences: Given time-dependent graph G (V,E,T), s and d, and departure-time ts from s, let Qj and Qb represent the 2 priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. We simultaneously run forward & backward A* searches on G(V,E,T) and G, respectively (line 4 in Algorithm 1). Demiryurek mid-¶ [0096]: Similar to other experiments, values in Table 2 are obtained by running unidirectional time-dependent A* fastest path between 1000 pairs of nodes where the source node and departure-times are selected uniformly at random between 6:00 AM and 9:00 PM. Other example at Demiryurek ¶ [0039] 2nd sentence: with this approach, a set of nodes called landmarks are chosen and then shortest distances (in travel-time) between all nodes in network and all the landmarks are computed and stored. ALT employs triangle inequality based on distances to landmarks to obtain heuristic function to be used in A* search),
	
	“wherein the one or more points of interests are extracted from the address data based on one or more steps, wherein the extraction is done to determine a particular zone of the one or more 
	(Demiryurek ¶ [0071] Hierarchical Graph Construction: At first step, we construct a hierarchical graph structure for the road network by grouping the edges and nodes based on classification of streets such as interstate highways, freeways, local roads, etc. (road-class information is widely available in road network datasets). Specifically, we label each edge and node with a number representing the level of the hierarchy to which they belong. For example, the root level edges are labeled with 0 (e.g., Interstates in US road network) corresponding to highest level of the graph. Each level of the hierarchy contains 
	Demiryurek ¶ [0079] Fig.8A below demonstrates core regions for 3 transit nodes, z1, z2, z3 at a particular level. For sake of clarity, we represent core region of each transit node with a polygon that covers the CR subnetwork. As illustrated in Fig.8A, the set of core regions often does not cover entire (sub)network. For cases where source (or destination) node is located in an area which is not covered by any core region, we utilize extended region (ER) to identify candidate closest transit node. Next, we describe ERs. 	Demiryurek ¶ [0080]: Similar to construction process for CR, we use parallel Dijkstra algorithm to construct extended region ER(zi) for a transit node zi. This time, we use lower-bound travel-time (i.e. LTT) to expand from zi and upper-bound travel-time (i.e. UTT) to expand from every other transit nodes. Therefore, extended region ER(zi) for transit node zi specifies a sub-network around zi outside which any node is guaranteed not to have zi as its transit node. We utilize extended regions when node v cannot be located using CRs (i.e., v falls outside of any CR). In that case, we identify the ER(s) that contain v; based on definition, generators of such ER(s) are only transit node candidates for v. Note that v can be contained in more than one ER. The generators of these ERs are the only possible candidates to be transit node for v. Therefore, we compute the time-dependent fastest path to find distance between v and each candidate transit node to determine the closest one. As illustrated in Fig.8B, extended regions, unlike core regions, collectively cover entire network and have some overlapping regions among each other)
	
	“wherein the one or more points of interests are segmented” (Demiryurek  mid-¶ [0005]: For example, Fig.1 shows the variation of travel-time 100 (computed by averaging two-years of historical traffic sensor data) for a particular road segment of the 1-10 rd sentence, ¶ [0039] last sentence, ¶ [0040] 3rd sentence, ¶ [0041] 1st sentence, ¶ [0052] 3rd sentence, mid-¶ [0053], ¶ [0069] 2nd sentence, ¶ [0089] 4th - 5th sentences, ¶ [0093] last 4 sentences for similar segmentation examples) 
	“;

	- “generating, at the address classification and sorting system with the processor, a signal (Demiryurek ¶ [0012] According to another aspect of the subject matter described in this specification, a system includes: user interface device; and one or more computers that interact with the user interface device, the one or more computers including at least one processor. Demiryurek ¶ [0088] last sentence: We conducted our experiments on a server with 2.7 GHz Pentium Core Duo processor with 12 GB RAM memory) the address classification and sorting system, wherein the signal is generated for determining the zone of the one or more 
	(Demiryurek ¶ [0071] Hierarchical Graph Construction: At first step, we construct a hierarchical graph structure for the road network by grouping edges and nodes based on classification of streets such as interstate highways, freeways, local roads, etc. (the road-class information is widely available in road network datasets). Specifically, we label each edge and node with a number representing the level of the hierarchy to which they belong. For example, the root level edges are labeled with 0 (e.g., Interstates in US road network) corresponding to highest level of the graph. Each level of the hierarchy contains all the edges of that particular level plus all edges of the upper levels (e.g., the level-1 
	Demiryurek ¶ [0079] Fig.8A demonstrates core regions for 3 transit nodes, z1, z2, and z3 at a particular level. For the sake of clarity, we represent core region of each transit node with a polygon that covers the CR subnetwork. As illustrated in FIG. 8A, the set of core regions often does not cover the entire (sub)network. For cases where source (or destination) node is located in an area which is not covered by any core region, we utilize extended region (ER) to identify candidate closest transit node. Next, we describe ERs. Demiryurek ¶ [0080]: Similar to construction process for CR, we use parallel Dijkstra algorithm to construct extended region ER(zi) for a transit node zi. However, this time, we use lower-bound travel-time (i.e., LTT) to expand from zi and upper-bound travel-time (i.e., UTT) to expand from every other transit nodes. Therefore, the extended region ER(zi) for the transit node zi specifies a sub-network around zi outside which any node is guaranteed not to have zi as its transit node. We utilize extended regions when the node v cannot be located using CRs (i.e., v falls outside of any CR). In that case, we identify the ER(s) that contain v; based on the definition, the generators of such ER(s) are the only transit node candidates for v. Note that v can be contained in more than one ER. The generators of these ERs are the only possible candidates to be the transit node for v. Therefore, we compute the time-dependent fastest path to find the distance between v and each candidate transit node in order to determine the closest one. As illustrated in Fig. 8B, extended regions, unlike core regions, collectively cover the entire network and have some overlapping regions among each other);
	
	- “wherein the determination is done based on mapping of the one or more pre-defined points of interests with the extracted one or more points of interests”
          (Demiryurek teaches many examples as follows: 

	Demiryurek ¶ [0084] As mentioned before, the concept of core & extended regions is introduced in App 13278060, where the road network is partitioned based on point of interests for efficient processing of k nearest neighbor queries in time-dependent road networks. We refer the readers to this study for additional proofs of CR and ER properties. 	Demiryurek ¶ [0074] 1st sentence: Core and Extended Region Construction: at second step, for each level of hierarchy, we precompute two subnetworks (regions) around each transit node called Core Regions (CR) and Extended Regions (ER).
	Demiryurek ¶ [0019] Fig.5 shows path segments corresponding to precomputation of node-to-border, border-to-border, and border-to-node lower-bound travel-times.
	Demiryurek ¶ [0008] precomputing a core region and an extended region around transit node based on lower and upper-bound graphs corresponding to the road network graph and identifying multiple transit nodes through which to start searching an adjacent higher level of hierarchy using core regions and extended regions for transit nodes. The precomputing can include, for each one of multiple transit nodes, determining core region by: expanding a fastest path tree from one transit node using upper-bound travel-time; expand fastest path trees from remaining ones of transit nodes using lower-bound travel-times; and stop expansion of fastest path tree from one transit node when it meets the fastest path trees from remaining ones of transit nodes. Furthermore, the precomputing can include, for each one of the multiple transit nodes, determining the extended region by: expanding a fastest path tree from the one transit node using lower-bound travel-time; expanding fastest path trees from remaining ones of the transit nodes using upper-bound travel-times; and stopping expansion of the fastest path tree from the one transit node when it meets the fastest path trees from the remaining ones of the transit nodes.
           Demiryurek ¶ [0050]-¶ [0051],¶ [0057] last sentence, [0060], mid-[0069] for details. 
	Demiryurek ¶ [0033] 3rd sentence: For both of our approaches, we precompute and leverage two time-independent auxiliary graphs corresponding to the time-dependent network graph G, namely the lower-bound graph (G) and the upper-bound graph ( G)
	Demiryurek ¶ [0092] With both LA and CA networks, we observe a relatively high trade-off between the query results and precomputation.
Demiryurek ¶ [0095] 8th sentence: Among these heuristics, we use the best known technique; maxCover with 64 landmarks. Under this setting, to store the precomputed distances, ALT attaches to each node an array of 64 elements corresponding to the number of landmarks);
	
	- “39wherein the determination is done to sort the entity of the one or more entities into the associated zone of the one or more 
	(Demiryurek ¶ [0073] Given a time-dependent fastest path query in a hierarchical graph, the main challenge with finding a hierarchical path is the uncertainty of transit node through which we start searching adjacent higher levels. Specifically, the transit node cannot be decided at beginning of search and hence one can search a large portion of graph to find best transit node that leads through higher levels. We address this challenge by associating each node v in network to its transit node as explained in Section 5.1. Thus
	Demiryurek ¶ [0034] develops a hierarchical path finding technique (H-TDFP) for approximate computation of fastest path. Our motivation is that given source & destination nodes are sufficiently, far away, humans tend to select paths hierarchically, i.e. drive on local road which connects to freeway, drive on freeway to location nearby the destination, exit freeway & reach destination via local road. The hierarchical path may not necessarily be optimal but largely considered as the best path as higher level road segments offer uninterrupted (e.g. smaller number of turns, no traffic lights travel. With H-TDFP, we start the path search at first level and then carry out exploring hierarchy in network in ascending order. Since number of nodes at each level shrinks rapidly, total number of explored nodes is considerably smaller than that of plain fastest path algorithm. Hence, our solution strikes a compromise between computation time and optimality of fastest path. The main challenge with hierarchical path planning in time-dependent networks is time it takes to identify transit node through which we start searching adjacent higher levels. We address this challenge by precomputing 2 subnetworks around each transit node called Core Region (CR) & Extended Region (ER) based on lower & upper-bound graphs by extending app 13278060, incorporated by reference, that has been proposed to find k nearest neighbors in time-dependent road networks. The CRs and ERs enable us to find 
	
	- “wherein the [non]confidence level is calculated based on the one or more parameters in real-time” (Demiryurek ¶ [0073] Given time-dependent fastest path query in hierarchical graph, the main challenge with finding a hierarchical path is uncertainty of transit node through which we start searching adjacent higher levels. Specifically, transit node cannot be decided at beginning of search and hence one can search large portion of graph to find best transit node that leads through higher levels. We address this challenge by associating each node v in network to its transit node explained in Sec 5.1.
		Demiryurek ¶ [0088] 1st sentence: We conducted extensive experiments with different spatial networks to evaluate the performance of H-TDFP.
                      Demiryurek ¶ [0089]: Time-dependent Network Modeling: we maintain a very large-scale and high resolution (both spatially and temporally) traffic sensor (i.e. loop detector) dataset collected from Los Angeles County highways & arterial streets, including both inventory & real-time data for 6300 traffic sensors covering approximately 3000 miles. Sampling rate of streaming data is 1 reading/sensor/min);
	
	- “wherein the [non]confidence level enables prediction of unforeseen address data with higher level of accuracy, 
	(Demiryurek ¶ [0073] Given a time-dependent fastest path query in a hierarchical graph, the main challenge with finding a hierarchical path is the uncertainty of transit node through which we start searching adjacent higher levels. Specifically, the transit node cannot be decided at beginning of search and hence one can search a large portion of graph to find best transit node that leads through higher levels. We address this challenge by associating each node v in network to its transit node as explained in Section 5.1. Thus
	Demiryurek ¶ [0034] last 3 sentences: The CRs and ERs enable us to find best transit node by executing either none or very limited number of fastest path computation. Our experiments show that H-TDFP yields more than one orders of magnitude reduction in the computation time at the expense of only 7% increase in the path travel-time as compared to the optimal solution. To the best of our knowledge, our proposed approach is the first hierarchial path planning solution in time-dependent road networks.
	Demiryurek ¶ [0072] 2nd sentence: Let degi(v) denote degree of node vϵVi in Hi, i = {v|vϵV∩Vi+1, degi(v) ≥degi+1(v)}.
	Demiryurek ¶ [0073] given time-dependent fastest path query in hierarchical graph, the main challenge with finding a hierarchical path is uncertainty of transit node through which we start searching adjacent higher levels. Specifically, the transit node cannot be decided at beginning of the search and hence one can search a large portion of the graph to find the best transit node that leads through higher levels. We address this challenge by associating each node v in the network to its transit node as explained in Section 5.1.
	Demiryurek ¶ [0093] last 2 sentences: We observe that H-TDFP yields better results (near to optimal) for long distance queries. This is because for small distances B-TDFP finds fastest path on mostly local streets instead of higher level roads);
	
	- “wherein the [non]confidence level is updated for each zone of the one or more logical zones in real-time, wherein the updating of the [non]confidence level is dynamic and adaptive in nature”
	(Demiryurek ¶ [0037], ¶ [0039] 3rd sentence:  solving the problem by formulating it in discrete-time and using Dynamic Programming. 
	Demiryurek ¶ [0073] Given time-dependent fastest path query in hierarchical graph, the main challenge with finding a hierarchical path is uncertainty of transit node through which we start searching adjacent higher levels. Specifically, transit node cannot be decided at beginning of search and hence one can search large portion of graph to find best transit node that leads through higher levels. We address this challenge by associating each node v in network to its transit node explained in Sec 5.1. mid-¶ [0066]: TDFP(s,u,ts)+TDFP(u,d,tu) is length of fastest path seen so far (not necessarily the actual fastest path) and is updated during the search when new common node u' found with TDFP(s,u',ts)+TDFP(u',d,tu')<TDFP(s,u,t s)+TDFP(u,d,tu). 
	Demiryurek ¶ [0074] Core and Extended Region Construction: At second step, for each level of the hierarchy, we precompute 2 subnetworks (regions) around each transit node called Core Regions (CR) and Extended Regions (ER). In particular, we partition each level H into CRs & ERs based on each transit node. The main idea behind creating these regions is to localize the transit node which will carry the search to next level.	Demiryurek ¶ [0075] To compute CR for each transit node zi, we use parallel i is expanded using upper-bound travel-time (i.e., UTT), while the fastest path trees rooted at all other transit nodes are expanded using lower-bound travel-times (i.e., LIT). The expansion of the tree rooted at zi is stopped as soon as it meets other expansion trees. The subnetwork covered by fastest path tree of zi is the Core Region of zi (CR(zi)). Clearly, the time-dependent travel-time from any node in CR(zi) to zj is guaranteed to be faster than the travel-time to any other transit node. Thus, CRs in each level allows us to find the closest (in time-dependent travel-time) transit node of a network node without performing any time-dependent fastest-path computation during the online computation.
	Demiryurek ¶ [0088] 1st sentence: We conducted extensive experiments with different spatial networks to evaluate the performance of H-TDFP.
           Demiryurek ¶ [0089]: Time-dependent Network Modeling: we maintain a very large-scale and high resolution (both spatially and temporally) traffic sensor (i.e. loop detector) dataset collected from Los Angeles County highways & arterial streets, including both inventory & real-time data for 6300 traffic sensors covering approximately 3000 miles. Sampling rate of streaming data is 1 reading/sensor/min) “and” 
	
	- “, 
	(Demiryurek ¶ [0030] 3rd sentence: after a source and destination have been set by query and a fastest path shown to user (where departure time can be assumed to be the time the query is received or can be set to a time specified with the query submission), a time slider 350 can be used to change the departure time, and the user interface can be actively updated with a new fastest path in response to changing of the departure time.
        Demiryurek ¶ [0066] last 3 sentences as explained TDFP(s,u,ts)+TDFP(u,d,tu) is length of fastest path seen so far (not necessarily actual fastest path) and updated during search when new common node u' found with TDFP(s,u',ts) + TDFP(u',d,tu') < TDFP(s,u,ts) +TDFP(u,d,tu). Once both searches stop, H will include all the candidate 
	
	- “wherein the updating is done based on the one or more parameters
        (Demiryurek ¶ [0066] last 3 sentences: TDFP(s,u,ts)+TDFP(u,d,tu) is the length of fastest path seen so far (not necessarily actual fastest path) and is updated during the search when new common node u' found with TDFP(s,u',ts)+TDFP(u',d,tu') <TDFP(s,u,ts)+TDFP(u,d,tu). The parameters are further explained at ¶ [0066] as 

    PNG
    media_image2.png
    441
    656
    media_image2.png
    Greyscale
);
	- “wherein the updating is done to speed up processing and reducing dependency on resources during the sorting process of the one or more entities”.  
          (Demiryurek teaches many examples as follows: 
	Demiryurek ¶ [0034] last 3 sentences: The CRs and ERs enable us to find the best transit node by executing either none or very limited number of fastest path computation. Our experiments show that H-TDFP yields more than one orders of magnitude reduction (as compared to B-TDFP) in the computation time at the expense of only 7% increase in the path travel-time as compared to the optimal solution.
	Demiryurek ¶ [0059] 3rd sentence: the time-dependent A* algorithm significantly reduce the number of nodes that have to be traversed in Dijkstra algorithm by employing 
	Demiryurek ¶ [0064] To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet
	Demiryurek ¶ [0093] 1st-2nd sentences: As expected, performance of H-TDFP is several magnitudes faster than other algorithms. The response time of H-TDFP is more than two orders of magnitude faster than D-TDFP. This is because, with H-TDFP, the network size at each level shrinks significantly hence incurring low computation costs). 

    PNG
    media_image3.png
    933
    993
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    622
    526
    media_image4.png
    Greyscale

                              
    PNG
    media_image5.png
    397
    737
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    431
    795
    media_image6.png
    Greyscale
                   
                             
    PNG
    media_image7.png
    642
    548
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    647
    556
    media_image8.png
    Greyscale
Demiryurek Figs. 4-8
Demiryurek as mapped above still teaches: 
	-“partitioning” “into one or more” “zones”. However, 

Demiryurek does not explicitly recite the term “logical” as claimed as required in 
	- “logically partitioning”… “into one or more logical zones”
	- “wherein the one or more logical zones dynamically adapts to one or more geometrical shapes and sizes on the one or more parameters”

Demiryurek also does not explicitly recite “signal generator circuitry embedded inside the computing device hosting” as claimed.

Calder however in analogous location or address classification using machine learning as elaborated at column 14 lines 30-48, further teaches or suggests:
	
	- “logically partitioning”… “into one or more logical zones”
	 (Calder column 13 lines 33-36: At block 416, the map of the physical area may be partitioned into sectors. As discussed above, the partitioning may be a logical partitioning of the physical area into uniforms sectors. In some implementations, the partitioning may be dynamic based on resources available on the mapping server)
	
	- “wherein the one or more logical zones dynamically adapts” (Calder column 13 lines 33-36: At block 416, the map of the physical area may be partitioned into sectors. As discussed above, the partitioning may be a logical partitioning of the physical area into uniforms sectors. In some implementations, the partitioning may be dynamic based on resources available on the mapping server) “to one or more geometrical shapes and sizes based on the one or more parameters” (Calder column 13 lines 43-47: the location may be identified using coordinates, such as bounding box coordinates, point square coordinates, where a center point and width of a square are specified, point circle coordinate where a center point and radius of a circle are specified, or other location identifier. For example see Calder column 11 lines 3-42 noting at Fig.3B a pictorial diagram depicting an illustrative traffic density map for a first route. A second map 312 is shown in Fig.3B. The second map 312 covers same area as map 302 in Fig.3A. However second map 312 includes a representation of a first route 316 for a mobile drive unit. The 

	- “the signal generator circuitry embedded inside the computing device hosting” 
	(Calder Fig.2 and column 7 lines 44-56 noting route density analyzer 252 and density data 256 included or embedded in the mapping server 250 which at its turn is included or embedded into traffic density guidance system 200. Also Calder column 22 lines 12-19 noting the mobile drive unit, management device, or other hardware included in an inventory system may include, at their turn, a digital signal processor)

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Demiryurek’s “method” / “system” / “non-transitory computer readable medium” to include Calder’s teachings to provide a traffic density map allowing real time presentation of what the mobile drive units are planning to assist in the Calder may include a control to receive a selection of a future time. Thus the user can effectively jump ahead to see what traffic density will look like at future time (e.g. 2 minutes from present time) (Calder column 10 lines 25-34). The practicability of Demiryurek / Calder is demonstrated by the adaptability of Demiryurek at ¶ [0099] - ¶ [0100] as a base reference for Calder versatility demonstrated at column 20 lines 47-52 and column 24 lines 40-54. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar location or address classification field of endeavor. In such combination each element merely would have performed the same partition, segmenting or clustering function as it did separately, regardless of the circuitry arrangement or its different nomenclature. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Demiryurek in view of Calder above, the results of the combination would fit together as pieces of the puzzle in a complementary and predictable manner.
- Further still while-
Demiryurek ¶ [0034] does recognize that 
	- humans tend to select paths hierarchically and further emphasizes on the uncertainty of the transit node through which to start searching adjacent higher levels. 

Demiryurek / Calder as a combination a does not explicitly recite:  
	- “confidence level” “dynamic and adaptive in nature” (emphasis added). 

Katta in analogous art of address classification on a spatial map teaches or suggests:
	- “confidence level” “dynamic and adaptive in nature” (emphasis added).
	(Katta ¶ [0047] last two sentences GPR, provides both a prediction & measure of confidence in that prediction. A brief overview of Gaussian Process Regression is given 
	Katta ¶ [0048] Gaussian Process Regression (GPR) technique can be interpreted in a Bayesian context as one where a prior distribution is placed over the space of all possible values of F, such that those functions, which are considered more likely, are given higher weight. The function F is written as F(x) ≈ GP(m(x),k(x,x')) with mean function m(x) generally taken to be zero. The covariance function k(x,x') measures the relationship 
    PNG
    media_image9.png
    47
    229
    media_image9.png
    Greyscale
 which emphasizes inputs that are nearby in the input space, and de-emphasizes those that are far away. Once covariance function is set, predictions can be made using the governing equations: 
    PNG
    media_image10.png
    34
    225
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    37
    365
    media_image11.png
    Greyscale

	Katta ¶ [0036] 5th sentence: The spatial database should accommodate the computation of relationships such as set. Katta ¶ [0055] 3rd sentence: although the present invention may output prediction using a spatial map, including a spatial map having a spatial grid, or a heat map, the predictions output in accordance with the present invention may be in any human or computer-readable form).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Demiryurek / Calder “method” / ”system”/ ” non-transitory computer readable medium” to further include the teachings of Katta above to provide improved prediction on a topographical 3-D map simultaneously, selectively, or serially presenting more than one prediction (Katta ¶ [0008]), in a predictable manner as corroborated by  Katta at ¶ [0092] 1st sentence. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar geographic or spatial address classification field of endeavor. In such combination each element merely would have performed the same organizing, analytical or statistical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Demiryurek /Calder in further view of Katta, the results of the combination would be complementary fitting as pieces of a puzzle in a predictable manner.

Demiryurek / Calder / Katta as a combination also does not explicitly recite:

	“wherein the one or more points of interests are segmented into one or more localities and sub-localities”, 	
	“wherein the segmentation is done based on the one or more steps, wherein the one or more steps comprise of address cleaning, spell-check, spell-suggest, address tagging, and micro-classification”; as claimed (emphasis added). 
Fitoussi however in analogous art of classifying locations teaches or suggests:
	“wherein the one or more points of interests are segmented into one or more localities” (Fitoussi ¶ [0017] 1st sentence: the user can define categories of the points of interest such as restaurants or gas stations, for example) “and sub-localities” (Fitoussi [0018] When utilizing proximity as the criteria, the proximity relative to a point of interest can be determined according to geo-fencing technology. A geo-fence is a predefined virtual perimeter (e.g., within a two mile radius of a point of interest) of a physical geographic area. Similarly see Fitoussi ¶ [0019] 2nd - 3rd sentence noting the geographic locations are expanded from a stationary localities to moving or temporary geographic sub-localities. Fitoussi ¶ [0035] 1st sentence: the repository maps existing points of interest to a category of interest, the changes in location of the existing points of interest to a category of interest, and new points of interest to a category of interest. Fitoussi ¶ [0034] 2nd sentence: the location information can be updated as to changes in location of existing points of interest and updated with new points of interest. Fitoussi mid-¶ [0053]: At 904, new points of interest in proximity to the user device are automatically discovered based on a detected change in the geographical location of the user device. Fitoussi ¶ [0032] 2nd-3rd sentences: new points of interest can be associated with changes in time and location. In other words, a point of interest (e.g., police checkpoint) can change location, and later the same point of interest can change to new location and at later time), 	“wherein the segmentation is done based on the one or more steps, wherein the one or more steps comprise of address cleaning, spell-check, spell-suggest, address tagging” (Fitoussi ¶ [0040] Fig.4 illustrates an exemplary definition component user interface dialog 400 via which a user can define categories of interest. The user interface dialog 400 provides the capability to create categories of interest and cancel a category of interest. For example, if the category of interest is Japanese restaurants, the user will receive a notification of a specific Japanese restaurant (e.g., tagged as Japan Restaurant A) when the user device is within a predefined proximity (distance criteria) of the Japan Restaurant A), “and micro-classification” (Fitoussi ¶ [0041] It can be the case that there are multiple Japanese restaurant points of interest of Japanese restaurant category that meet proximity criteria such that the user is then presented with a list of those Japanese restaurant points of interest. The user can then select option associated rd sentence: Here, dialog 500 indicates category of interest e.g., Japanese restaurants, and the specific point of interest e.g., Japanese Restaurant A. Fitoussi ¶ [0044]: The points of interest are determined based on one or more categories of interest defined by the user and/or learned based on user history relative to previous points of interest visited (and/or not visited). At 606 a list of points of interest is created);

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Demiryurek / Calder / Katta “method / system /
non-transitory computer readable medium” to further include the teachings of Fitoussi above in order to effortlessly discover new points of interest along with estimated time of arrival (Fitoussi ¶ [0003] 3rd sentence). Fitoussi would further enhance security by providing a security component ensures the proper collection, storage, and access to user information while allowing for the dynamic selection and presentation of the content, features, and/or services to provide the benefits of a richer user experience and access to more relevant information (Fitoussi ¶ [0039]).
	Further claimed invention can also be viewed as mere combination of old elements in a similar classifying locations field of endeavor. In such combination each element merely would have performed same segmentation, clustering, classification function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Demiryurek / Calder / Katta in further view of Fitoussi, the results of the combination were predictable.

Claims 4, 13 
Demiryurek / Calder / Katta / Fitoussi teaches all limitations in claims 1, 10 above. 
Demiryurek / Calder / Katta does not explicitly recite as claimed:
	- “wherein the one or more pre-defined points of interests are segmented into one or more pre-defined localities and sub-localities, 
	- wherein the segmentation is done to train the address classification and sorting system to recognize and extract new points of interests from the address data”.  

Fitoussi however in analogous art of classifying locations teaches or suggests:
	- “wherein the one or more pre-defined points of interests are segmented into one or more pre-defined localities and sub-localities” (Fitoussi ¶ [0017] the user can define categories of points of interest such as restaurants or gas stations, for example. Accordingly, when user's device is within a predefined proximity of a restaurant or a gas station, the user is notified of specific restaurant or specific gas station. Fitoussi ¶  [0018] When utilizing proximity as sub-locality criteria, the proximity relative to a point of interest can be determined according to a geo-fence as a predefined virtual perimeter (e.g. within  2 mile radius of a point of interest) of a physical geographic area. Fitoussi ¶ [0040] Fig. 4 illustrates an exemplary definition component user interface dialog 400 via which a user can define categories of interest. User interface dialog 400 provides capability to create categories of interest and cancel a category of interest. For example, if the category of interest is Japanese restaurants, the user will receive a notification of a specific Japanese restaurant (e.g., Japan Restaurant A) when the user device is within a predefined proximity (distance criteria) of the Japan Restaurant A), 
	- “wherein the segmentation is done to train the address classification and sorting system to recognize and extract new points of interests from the address data”  	(Fitoussi ¶ [0034] 2nd sentence: the location information can be updated as to changes in location of existing points of interest and updated with new points of interest.
	Fitoussi ¶ [0050] 1st-2nd sentences: Fig.7 illustrates a pull approach system 700 between a client 702 and a server 704 for discovering nearby places. At 706, the client 702 detects a location change of the user device.
	Fitoussi ¶ [0035] 1st sentence: the repository maps existing points of interest to a category of interest, the changes in location of the existing points of interest to a category of interest, and new points of interest to a category of interest
	Fitoussi mid-¶ [0053]: At 904, new points of interest in proximity to the user device are automatically discovered based on a detected change in the geographical location of the user device. Similarly Fitoussi ¶ [0032] 2nd-3rd sentences: new points of interest can be associated with changes in time and location. In other words, a point of interest (e.g., a police checkpoint) can change location, and later, the same point of interest can change to a new location and at a later time. Fitoussi ¶ [0047]: the client (of the user device) 
	Rationales to modify/combine Demiryurek / Calder / Katta / Fitoussi are above and reincorporated herein.

Claims 5 and 14 
Demiryurek / Calder / Katta / Fitoussi teaches all the limitations in claims 1, 10 above. 
Demiryurek / Calder does not explicitly recite: 
	- “wherein the address data comprises one or more unstructured address information associated with one or more facilities, wherein form of the address data is at least one of human or machine readable forms, wherein the human or machine readable forms comprise of text, audio, video, image, gif, animation, electronic form and hand-written form” as claimed. 

Katta however in analogous art of address classification on a spatial map teaches or 
	- “wherein the address data comprises one or more unstructured address information associated with one or more facilities, wherein form of the address data is at least one of human or machine readable forms” (Katta ¶ [0064] 2nd-3rd sentences:
unstructured data as newspaper articles as example of text formulating a composite indicator referencing a shopping center as an exemplary facility), wherein the human or machine readable forms comprise of text” (Katta ¶ [0064] 2nd-3rd sentences: noting human readable form comprises newspaper articles as example of text. Examiner notes that the
broad recitation of “at least one human or machine readable forms” is fully met by Katta teaching newspaper articles as human readable text form), “audio, video, image, gif, animation, electronic form and hand-written form” (Katta ¶ [0033] 1st-2nd sentences noting unstructured data is available in other forms such as: Internet images, television audio and video streams, satellite broadcasts, radio broadcasts, Internet textual publications). 
  Rationales to modify/combine Demiryurek / Calder / Katta are above & reincorporated.
  Rationales to modify/combine Demiryurek / Calder / Katta / Fitoussi are above. 





Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
        * Demiryurek / Calder / Katta / Fitoussi, as applied to claims 1, 10, in further view of
         * Stambaugh; Thomas M. US 20090300528 A1 hereinafter Stambaugh.
Claims 2, 11 
Demiryurek / Calder / Katta / Fitoussi, teaches all the limitations in claims 1, 10 above. 
Demiryurek goes as far as disclosing at ¶ [0089] 2nd sentence real-time data for 6300 traffic sensors covering approximately 3000 miles with sampling rate of streaming data is 1 reading/ sensor/min, partitioning in examples of ¶ [0031] 8th sentence, ¶ [0032] 4th sentence, ¶ [0033] 10th sentence, and ¶ [0050] 4th-6th sentences, a geographical region such as San Joaquin, California at Fig.4 & ¶ [0018] based on graphs and subgraphs ¶ [0050]-¶ [0060], ¶ [0069]- ¶ [0074],¶ [0084], ¶[0087] last 2 sentences,¶ [0092], mid-¶ [0095], ¶ [0096] last sentence).  

Demiryurek does not explicitly recite: 
	- “wherein the geographical region is physical area that comprises the one or more facility”
	- “wherein the geographical region is logically partitioned into the one or more logical zones by the address classification and sorting system” 
	- “wherein the one or more logical zones are virtual zones that are created and updated in dynamic and adaptive nature in real-time” as claimed. 

Calder however in analogous location guidance or classification teaches or suggests: 
	- “wherein the geographical region is logically partitioned into the one or more logical zones by the address classification and sorting system” (Calder column 13 lines 33-36: At block 416, the map of the physical area may be partitioned into sectors. As discussed above, the partitioning may be a logical partitioning of the physical area into uniforms sectors. In some implementations, the partitioning may be dynamic based on resources available on the mapping server).
	Rationales to modify/combine Demiryurek / Calder are above & reincorporated.
           

Katta in analogous art of segmenting operational data further teaches or suggests: 
	- “wherein the geographical region is physical area that comprises the one or more facility” (Katta ¶ [0003] 3rd sentence: gaining insight into particular geographical location for predicting optimal store, hospital, fire house, and other locations).
        Rationales to modify/combine Demiryurek/Calder/ Katta are above & reincorporated. 

Demiryurek / Calder / Katta / Fitoussi as a combination still does not explicitly recite: 
	- “wherein the one or more logical zones are virtual zones that are created and updated in dynamic and adaptive nature in real-time”.	

Stambaugh however in analogous art of address classification as per ¶ [0059] 1st-3rd sentences, ¶ [0087] 5th sentence, ¶ [0294] teaches or suggests: 
	- “wherein the one or more logical zones are virtual zones” 
	(Stambaugh ¶ [0119] 1st-2nd sentences: a Zeetix can establish a virtual spatial property in which owners develop spatial area, i.e. around visual representation of real property or visual representation of a virtual property. The area around virtual property of interest can be developed, such as by providing icons, branded elements, links, media components or the like, such as ones that lead to other Zeetices or layers of a Zeetix
	Stambaugh ¶ [0118] 2nd sentence: franchisee lease virtual space corresponding to a hot physical real estate neighborhood to mortgage lenders, moving companies, or other commercial ventures of interest to the potential homebuyers who form the user base)
	“that are created and updated in dynamic and adaptive nature in real-time”	 
	(Stambaugh mid-¶ [0179]: as resident selects her cursor over marker, information may be displayed in ZeeWindow based on type & attributes of the ZeeObject represented by the marker. One marker might be a real-time blog being typed by a local stringer on the scene, where the marker for the blog is geotagged with the stringer's location. 
	Stambaugh ¶ [0196] 5th sentence: The list is updated in real-time from a database associated with process and/or process step with which ZeeWindow 3604 is associated.
	Stambaugh ¶ [0201] 4th sentence: This info has been updated in real-time from the information maintained in a shared ZeeStore. Stambaugh ¶ [0227]: one or more Zeetices track anything that moves through any real or virtual spatial domain. Locations might be determined by reading barcodes at specific places, real-time transmissions such as from 
	Stambaugh ¶ [0237] A wide range of other virtual property embodiments are envisioned, each having a suitable spatial domain and geography that permits navigation around a virtual property or properties, as well as optional layer-to-layer navigation via a zooming function. Embodiments include finding restaurants within walking distance, finding best way to get to work this morning, finding apartment to rent, seeing the current weather and road conditions, finding a place to stay and things to do in a tourist location, finding things to do in summer that are distinct from things to do in winter (a time- or season-based Zeetix), annotating medical images, organizing gene function information, researching biological pathways, browsing source code, registering spatial keys to virtual property, mapping computer networks, school-related assignments, mapping customers to advertising markets, placing the entries of a web server's logfile on a map, mapping enterprise hierarchies, such as organizational charts, and many others. In a log file embodiment subscribers to a specific service might see the entries, and companies that sell web-based tools for traffic management can map the locations of their subscribers--and construct all sorts of interesting overlaid maps--based on the log data).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Demiryurek / Calder / Katta / Fitoussi “method” / ”system” to further include “wherein the one or more logical zones are virtual zones that are created and updated in dynamic and adaptive nature in real-time” in further view of Stambaugh to effectively present resources of any networked environment, such as the internet, as a virtual computing platform for an intuitive, responsive, web-based direct-manipulation user interface to this virtual platform (Stambaugh ¶ [0009]). For example Stambaugh would further add primitive and composite ZeeTiles which together with the possible use of a ZeeCache, would improve spatial data store access (Stambaugh ¶ [0186] last sentence), with significantly improvement in spatial database access (Stambaugh ¶ [0188] 5th sentence). Yet another benefit provided by Stambaugh is 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar address segmentation or address classification field of endeavor.  In such combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Demiryurek / Calder / Katta / Fitoussi in view of Stambaugh, the results of the combination were predictable.

---------------------------------------------------------------------------------------------------------------------
Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
   * Demiryurek/ Calder/ Katta/ Fitoussi as applied to claims 1,10 above in further view of 
   * Prokhorov; Danil V. US 20170109947 A1 hereinafter Prokhorov. As per, 

Claims 7, 16 
Demiryurek /Calder / Katta / Fitoussi teaches all limitations in claims 1, 10 above. 

Katta further teaches or suggests: 
	“…wherein the training is done based on previously extracted and segmented unstructured address data” (Katta ¶ [0021]: Fig.1 is a system 100 for optimizing business location selection.  The system includes a user interface 102, heterogeneous databases 104, 106, 108, 110, and 112 and data analyzer 114. The databases hold unstructured data, semi-structured data and spatial data. Katta ¶ [0026] databases 104, 106, 108 and 110 include original data sets that can be described in terms of four main types of data. The data types are heterogeneous and include among others, unstructured data (in the form of free-text narratives. For additional details see Katta ¶ [0033]).
	Rationales to modify/combine Demiryurek /Calder / Katta are above.
	Rationales to modify/combine Demiryurek /Calder / Katta / Fitoussi are above. 





Demiryurek /Calder / Katta / Fitoussi as a combination does not explicitly recite as claimed: “phonetic distance based fuzzy search algorithms” as required by the limitation: 
	-  “wherein the hardware-run text processing algorithms comprising optical character recognition algorithms and natural language processing algorithms, wherein the hardware-run machine learning algorithms comprising graph-based machine learning algorithms, prediction algorithms and phonetic distance based fuzzy search algorithms…”

Prokhorov in analogous art of segmenting vehicle operational data teaches or suggests: 
	-  “wherein the hardware-run text processing algorithms comprising optical character recognition algorithms and natural language processing algorithms, wherein the hardware-run machine learning algorithms comprising graph-based machine learning algorithms, prediction algorithms and phonetic distance based fuzzy search algorithms…” 	(Prokhorov ¶ [0024] last two sentences: Natural language processing also include optical character recognition, discourse analysis, machine translation, morphological segmentation, named entity recognition, natural language understanding, part-of-speech tagging, parsing, relationship extraction, sentence breaking, sentiment analysis, speech recognition, speech segmentation, topic segmentation, word segmentation, stemming and/or word sense disambiguation. Natural language processing can use stochastic, probabilistic and statistical methods. For example see Prokhorov ¶ [0021] last sentence: voice input analysis module(s) 130 include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms. Prokhorov ¶ [0079] 1st sentence: one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).  
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Demiryurek /Calder / Katta / Fitoussi “method”/”system” to further include “wherein the hardware-run text processing algorithms comprising optical character recognition algorithms and natural language processing algorithms, wherein the hardware-run machine learning algorithms comprising graph-based machine learning algorithms, prediction algorithms and phonetic distance based fuzzy search algorithms…” in further view of Prokhorov in order to account Prokhorov at ¶ [0105], ¶ [0109].  
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor relating to location segmentation. In such combination each element merely would have performed the same algorithmic function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Demiryurek / Calder / Katta / Fitoussi in further view of Prokhorov, the results of the combination would fit together as pieces of a puzzle in a predictable manner.

Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
	-> US 20130016106 A1 teaching at: 
	 ¶ [0065] 3rd sentence: “logical partitioning implemented on present invention”. 
	¶ [0005] 2nd-4th sentences: “There are many points of interest in an electrical distribution grid, but not many ways to effectively present information from sensors on those points to a user because the assets tend to be closely geographically positioned. Therefore finding trouble spots on maps presenting these assets can be time-consuming and difficult. The information would be more effectively utilized if important information is brought to the user's attention and unimportant information is relatively insignificant”. 
	¶ [0006] “An objective of the systems of the invention is to visually group up electrical utility assets--such as manholes, service boxes, transformers, poles, feeders, and secondary mains--by a "heat" index or other electrical property index to assist in locating and analyzing structures at risk of dangerous conditions such as overheating)”
	-> US 20150081212 A1 teaching at 
	¶ [0091] last 3 sentences: “Accordingly, a geofence is a virtual perimeter associated with real world geographic areas.  A geofence can be a predefined set of boundaries, like school attendance zones, neighborhood boundaries, or predetermined zones identified by or for a user which can be uploaded into the system.  Geofences can also be custom digitized.  When a location-aware device such as a GPS device enters or exits a geofence, the system can be configured generate a notification and/or record or log and store the entry for subsequent reporting and processing”.
	-> US 20130067114 A1 teaching at ¶ [0041] 2nd sentence: “if path recommender apparatus 106, based on browse history information from browse history information database 202, determines that at least a certain percentage of the persons in user 101's social graph who traverse a path included in the initial set of paths stop at a new location located on the path, then path recommender apparatus 106, in response to this determination, may transmit to communication device 102 a message indicating that the path has a new iObj and including information pertaining to this new point of interest (e.g., its location, among other things) so that when user 101 uses path recommender application 288 to view the path, path recommender application 288 can display on the path a star shaped object correspond to the newly discovered point of interest”. 
	
	-> US 20170132675 A1 teaching at ¶ [0007] “The method includes automatically discovering new loads or points of interest in proximity to the truck driver device based on a detected change in the geographical location of a truck driver device, wherein each load or points of interest is associated with a shipper with at least a predetermined rating information from other truckers”.
	
	-> US 20140122238 A1 teaching at ¶ [0023] “For the foregoing examples related to FIGS. 1-3, the user 106 may initially enter the user's zip code 200 or a specific location 300.  If the user 106 enters the user's zip code 200 and no further information, the clustering module 116 may cluster coupon offers that are printed by the user 106 to center ito the user 106.  For example, referring to FIG. 4, assuming the user 106 enters the user's zip code, the center point of the user's zip code may be located at 400.  The search area covered by the desired search radius 402 is shown at 404.  Within the search area 404, the user 106 may select coupon offers that are generated by the coupon offer search module 108, with the locations of the coupon offers being represented by circles.  Although not shown in FIG. 4, the user 106 may also select coupon offers outside of the search area 404.  The coupon offers may belong to different categories, such as grocery, restaurants, pet supplies, etc. For example, coupon offers 406 may belong to a grocery category, coupon offers 408 may belong to a restaurant category, coupon offers 410 may belong to a pet supply category, etc. Once a predetermined number (e.g., 3, or 4) of coupon offers been printed in close proximity (i.e., within predetermined areas defined within the areas 412, 418), the clustering module 116 may cluster such coupon offers to discover new center point locations that may be of interest to the user 106.  For example, if the user 106 prints three coupon offers 406 that belong to the grocery category, the location of the three coupon offers 406 may be used to infer a location of interest to the user 106.  The inferred location of interest may be determined, for example, by triangulation using the coordinates of the three coupon offers 406.  If further coupon offers of the same category are printed by the user 106 in close proximity to the center point of the new location of interest (i.e., within the area 412), the coordinates of the further coupon offers may be used to infer the location of interest with further accuracy, and to update the location of the center point of any newly discovered location of interest.  In the example of FIG. 4, locations 414 and 416 respectively represent such new locations of interest that are inferred based on printing of three or more coupon offers 406 that belong to the grocery category and coupon offers 408 that belong to the restaurant category”.
	-> A star algorithm, wikipedia webpages, archives org November 12th, 2018
teaching the A* algorithm as widespread due to its performance and accuracy being superior to other approaches 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	January 15th, 2021